It seems to me that the decision of this case should turn upon a generally accepted rule of law which this court has frequently applied: Where oral testimony is in irreconcilable conflict with undisputed physical facts, the former will be disregarded and the decision will be rested upon the latter. Mouso v. Bellingham Northern R. Co., 106 Wn. 299, 179 P. 848; DeTemple v.Schafer Bros. Logging Co., 169 Wn. 102, 13 P.2d 446;Proper v. Brenner, 191 Wn. 540, 71 P.2d 389.
The ultimate physical facts upon which this case should turn are undisputed: (1) Injury sustained in course of employment in extrahazardous industry, (2) followed by steadily increasing physical impairment which culminates in total disability. To accept, in face of these undisputed physical facts, the opinion of medical experts that there is no causal connection between the injury and the total disability, is to set at naught the rule of law established and applied in the cases above cited.
I dissent.
MAIN, MILLARD, and GERAGHTY, JJ., concur with BLAKE, C.J. *Page 268